Case 1:20-cv-10582-CM Document 19 Filed 09/10/21 Page 1 of 2

 

 

   

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT " \LUSDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
x ELECTRONICALLY FILED
SECURITIES AND EXCHANGE DOC # +
COMMISSION, DATE FILED:
Plaintiff,
20-cv-10582 (CM)(DCF)
-against-
KARINA CHAIREZ,
Defendant.

Xx

 

INSTRUCTIONS TO SEC IN RELATION TO MOTION FOR DEFAULT JUDGMENT

McMahon, J.:

On July 21, 2021, the SEC filed a motion for a default judgment against defendant arina
Chairez. The notice of motion does not comport with this court’s rules for default judgment
motions, in that (1) the Notice of Motion does not set out, in large type, the consequences for
failing to appear and respond to the motion; and (2) there is no indication that the motion was
served in the same manner as service of a summons. The court instituted these requirements long
ago, in order to prevent repeated applications to reopen defaults. The Government is not exempt
from this requirement in a case assigned to my docket.

I am concemed about the service of process in this case. The Summons (Docket #5)
indicates that Ms,. Chairez’s address is 2821 Lou Ann Drive, Apt. 210, Modesto, CA 95350-6519.
However, the return of service indicates that Ms. Chairez’s father, not defendant, was served, and
at a different address — 1434 Coffee Road, Modesto, CA 95355. The Government needs to clear
this up and to make sure that service — even if substituted service — was made at the defendant's
correct address. If the summons was not properly served, there has been no default.

If the summons has in fact been properly served, please reserve the motion as indicated.
Make the motion returnable in no less than 45 days, and be sure that the notice of motion clearly
indicates the last date for her to respond. Consult my rules for details.

Be advised that I have made inquiries of my colleague Judge Daniels as to the status of the
related criminal case, which is pending before him.

 
Case 1:20-cv-10582-CM Document 19 Filed 09/10/21 Page 2 of 2

Dated: September 9, 2021

Ly 2M

U.S.D.J.

 

BY ECF TO PLAINTIFF
BY FIRST CLASS MAIL TO DEFENDANT at the following addresses:

2821 Lou Ann Drive
Apt. 210
Modesto, CA 95350-6519

1434 Coffee Road
Modesto, CA 95355

 

 
